            Case 1:17-cv-01167-JEB Document 67 Filed 11/07/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC.,
                                                        Civil Action No. 1:17-cv-01167-JEB
         Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

         Defendant.

      DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    MOTION FOR SUMMARY JUDGMENT

       Defendant Federal Bureau of Investigation (“FBI”) hereby moves the Court for a four-

week extension of time to file its motion for summary judgment. The FBI’s motion is currently

due November 9, 2018, and it seeks an extension until December 7, 2018. It further seeks

extension of the remaining deadlines for briefing in this case. The reasons for this request are set

forth below.

       1.       This litigation arises out of CNN’s request to the FBI, under the Freedom of

Information Act (“FOIA”), for copies of records contemporaneously documenting conversations

between FBI Director James Comey and President Donald Trump (the “Comey Memos”). The case

has been remanded from the United States District Court for the District of Columbia for further

proceedings “to determine whether there exist any additional memoranda that have not been

publically disclosed, and whether [CNN] is entitled to the disclosure of any unreleased memoranda

or redacted portions of released memoranda.” Mandate & Order, Aug. 8, 2018, Doc. No. 1744635.

       2.       On September 13, 2018, the Court established the following schedule for further

proceedings in this case:
            Case 1:17-cv-01167-JEB Document 67 Filed 11/07/18 Page 2 of 4



            FBI’s renewed motion for summary judgment and Vaughn index concerning the

             Comey Memos due November 9, 2018;

            CNN’s renewed cross-motion for summary judgment, opposition to FBI’s renewed

             motion, and motion for access to the two sealed ex parte declarations submitted in

             support of the FBI’s October 13, 2017, motion for partial summary judgment, as well as

             the record of the “sealed, on-the-record ex parte” proffer session with a representative

             from the Special Counsel’s office (together, the “Sealed Records”) due November 30,

             2018;

            FBI’s oppositions to CNN’s renewed cross-motion and access motion and reply in

             support of its renewed motion due January 4, 2019; and

            CNN’s replies in support of its renewed cross-motion and access motion due January

             25, 2019.

       3.        Lead counsel representing defendant, Carol Federighi, has been working

extensively on the following other cases with trials scheduled in November and January: State of

New York v. U.S. Department of Commerce, No. 18-cv-2921, and New York Immigration

Coalition v. U.S. Department of Commerce, No. 18-cv-5025 (S.D.N.Y.): State of California v.

Ross, No. 3:18-cv-02279-RS, and City of San Jose v. Ross, No. 3:18-cv-02279-RS (N.D. Cal.);

Kravitz v. U.S. Department of Commerce, No. 18-cv-01041, and LUPE v. Ross, No. 18-cv-

01570-GJH (D. Md.). Because of these assignments, and because attorneys at the FBI have been

equally busy on other matters with earlier deadlines, defendants were unable to prepare their

motion and brief before Ms. Federighi’s trial began on November 5, 2018.




                                                    2
            Case 1:17-cv-01167-JEB Document 67 Filed 11/07/18 Page 3 of 4



       4.       Accordingly, the FBI needs an additional time to prepare its summary judgment

motion. The FBI requests the following amended schedule:

            FBI’s renewed motion for summary judgment and Vaughn index concerning the

             Comey Memos due December 7, 2018;

            CNN’s renewed cross-motion for summary judgment, opposition to FBI’s renewed

             motion, and motion for access to the Sealed Records due January 11, 2019;

            FBI’s oppositions to CNN’s renewed cross-motion and access motion and reply in

             support of its renewed motion due February 8, 2019; and

            CNN’s replies in support of its renewed cross-motion and access motion due March

             1, 2019.

       5.       Counsel for the plaintiff CNN has advised Ms. Federighi by email that plaintiff

consents to this schedule.

       WHEREFORE the FBI respectfully requests that the Court extend the due date for its

motion for summary judgment by four weeks, or until December 7, 2018, and further adjust the

remaining dates as indicated.




                                                 3
        Case 1:17-cv-01167-JEB Document 67 Filed 11/07/18 Page 4 of 4



Dated: November 7, 2018                   Respectfully submitted,
                                          CHAD A. READLER
                                          Acting Assistant Attorney General
                                          Civil Division

                                          MARCIA BERMAN
                                          Assistant Director, Civil Division

                                          s/Carol Federighi
                                          CAROL FEDERIGHI
                                          Senior Trial Counsel
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          P.O. Box 883
                                          Washington, DC 20044
                                          Phone: (202) 514-1903
                                          Email: carol.federighi@usdoj.gov

                                          Counsel for Defendant




                                      4
